Citation Nr: 1114140	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-28 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from April 2004 to January 2008, including service in Iraq from January 2005 to January 2006 and from October 2006 to October 2007.  Her numerous decorations and medals include the Combat Action Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the above claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving reasonable doubt in her favor, the Veteran has PTSD that is causally related to combat and/or fear of hostile military or terrorist activity in service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the Veteran has PTSD that is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the evidence establishes that the Veteran engaged in combat and the claimed stressor is related to combat, the Veteran's lay testimony alone is sufficient to establish the occurrence of the alleged stressor when the allegation is consistent with the facts and circumstances of his service.  Id.  

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

VA also recently amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  

Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or a psychologist, or one contracted with by VA.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).  

The service treatment records document that the Veteran was receiving medication for depression during service in October 2004.  In July 2006, it was noted that her problems included an adjustment disorder with depressed mood and a mood disorder due to her general medical condition.  Personnel records confirm she had two tours in Iraq from January 2005 to January 2006, and from October 2006 to October 2007.  Her DD Form 214 also shows that her military occupational specialty (MOS) was health care specialist and that her decorations include the Combat Action Badge.  A VA treatment record from March 2008 also notes that the Veteran had served in a theater of combat operations.  Thus, it is conceded that the Veteran both engaged in combat during service and was subjected to the fear of hostile military or terrorist activity, and her claimed stressors in connection with such combat and activity are therefore deemed corroborated.

In addition to evidence establishing that the in-service stressors actually occurred (and that they are consistent with the places, types, and circumstances of service), the record also reflects a current PTSD diagnosis.

More specifically, following a psychiatric evaluation of the Veteran in April 2009, Dr. Jay Liss initially stated that the purpose of the evaluation was to document psychiatric injury as it related to the Veteran's combat experiences in Iraq.  He noted that she received medals for her overseas service, including the Global War on Terrorism Expeditionary Medal and the Combat Action Badge.  Of significance to this examiner was the Veteran's receipt of the Combat Action Badge, which was the equivalent of the Combat Medic Badge when one was not attached to an infantry division (the Veteran was attached to an engineer division group).  The examiner also noted that the Veteran served in Iraq from 2005 to 2006, and again, from 2006 to 2007, and that she was frequently under combat conditions going out into the environment.  He further indicated that she was also exposed to hostile action and being in an environment in which there were perceived hostile threats.  While specific threats were therefore not relevant, the examiner also pointed out that the Veteran also witnessed one soldier die of a drug overdose in addition to other specific stressors.  As a result of her PTSD, the Veteran had been under the care of a VA therapist over the course of the previous year.  

Based on the Veteran's responses to the Post Traumatic Stress Disorder Checklist, the Veteran had significant PTSD and the content was found to all relate to experiences in Iraq.  In summary, the Veteran's relevant symptoms included alteration in her sleep, poor concentration, distractibility, anxiety, social anxiety, poor memory, and obsessive concerns.  Mental status examination revealed an Axis I diagnosis of PTSD, Iraq Combat Veteran.  The examiner further commented that the Veteran met all of the criteria for PTSD and its complications.  

The Board recognizes that a VA examination prior to the above evaluation concluded that then-current symptoms of mild depression and other findings did not meet the qualifications for PTSD or any other Axis I diagnosis.  However, these results are 10 months prior to the private psychiatric results noted above.  In addition, while the Board has carefully reviewed a detailed VA examination opinion following further VA examination in July 2009 that essentially disagrees with the assessments of Dr. Liss based on a long list of negative answers with respect to PTSD criteria Dr. Liss found to exist, the July 2009 examiner does not offer an explanation for this discrepancy.  On the other hand, Dr. Liss notes that with combat veterans, PTSD can frequently alter their lives without interfering with their occupation because the Veteran has such strength of character and survival techniques.  The Board will, therefore, give the Veteran the benefit of the doubt, and conclude that she currently suffers from PTSD related to in-service combat and/or exposure to hostile military/terrorist activity.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


